UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7801


CASEY LUCZAK,

                Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:15-cv-00012-GMG-JES)


Submitted:   February 23, 2016            Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Casey Luczak, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Casey Luczak seeks to appeal the district court’s orders

adopting the magistrate judge’s recommendation to deny relief on

his 28 U.S.C. § 2241 (2012) petition, denying reconsideration

pursuant to Fed. R. Civ. P. 59(e), and denying his motion for an

extension of time to file his appeal.                  We affirm in part and

dismiss in part.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The   district        court’s   order   denying      Luczak’s      Rule   59(e)

motion was entered on the docket on June 23, 2015.                    Luczak filed

his   motion   for     an    extension   of   time    to   file    his    appeal    on

September 8, 2015, see Fed. R. App. P. 4(d), which the district

court denied.         On appeal, we confine our review to the issues

raised   in    the    Appellant’s      brief.        See   4th    Cir.   R.     34(b).

Because Luczak’s informal brief does not challenge the basis for

the district court’s disposition of his motion for an extension

of time, Luczak has forfeited appellate review of that order.

                                         2
Accordingly, we grant leave to proceed in forma pauperis and

affirm the district court’s order denying Luczak’s motion for an

extension of time to file an appeal.

      Because we affirm the district court’s order denying the

motion for an extension of time to file the appeal, we dismiss

the   appeal    of   the     dismissal      and    reconsideration        orders   as

untimely.      We further deny Luczak’s motion to amend his informal

brief.     We dispense with oral argument because the facts and

legal    contentions     are     adequately       presented    in   the    materials

before   this    court     and   argument    would    not     aid   the   decisional

process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                         3